

117 HR 5235 IH: Student Mental Health Helpline Act of 2021
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5235IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Ms. Newman (for herself and Mr. Stewart) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, to award grants to eligible entities to establish or maintain a student mental health and safety helpline, and for other purposes.1.Short titleThis Act may be cited as the Student Mental Health Helpline Act of 2021.2.Grants for student mental health and safety helplinePart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:553.Grants for student mental health and safety helpline(a)In general(1)Establishment or maintenance grantsThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, and in consultation with the Secretary of Education, may award grants to eligible entities to establish or maintain a student mental health and safety helpline that—(A)is free and confidential;(B)is accessible to students through multiple platforms;(C)provides information to school officials about student health and safety issues, to the extent permitted by the HIPAA privacy regulations; and(D)operates 24 hours a day, seven days a week, every day of the year.(2)Transition grants(A)In generalThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, and in consultation with the Secretary of Education, may award grants to States, local governments, Indian Tribes, and Tribal organizations to transition, by not later than 2 years after the award of the grant, a helpline that was in existence on the day before the date of enactment of the Student Mental Health Helpline Act of 2021 to an agency or subdivision whose primary responsibility relates to health, public health, or education so as to become eligible for grants under paragraph (1).(B)Use of fundsA grant under subparagraph (A) shall be used exclusively for costs associated with the transition described in such subparagraph.(b)Application of HIPAA privacy regulations(1)Covered entityA helpline funded under subsection (a)(1) shall be treated as a covered entity (as defined in section 106.103 of title 45, Code of Federal Regulations (or successor regulations)), and information received by the helpline from students contacting the helpline shall be treated as protected health information (as defined in such section 106.103 (or successor regulations)), for purposes of the HIPAA privacy regulations.(2)Additional privacy standardsNothing in this section shall be construed to preempt or otherwise prohibit the application, with respect to a helpline funded under this section, of privacy standards in addition to those applicable under the HIPAA privacy regulations.(c)Eligible granteesTo be eligible to receive a grant under subsection (a)(1), an entity shall be an agency or other subdivision—(1)of a State, a local government, an Indian Tribe, or a Tribal organization; and(2)whose primary responsibility relates to health, public health, or education.(d)RequirementsA recipient of a grant under subsection (a)(1) shall use the grant for each of the following:(1)Supporting a phone line, texting, and social media accounts for students facing challenges with abuse, bullying, depression, risk of self-injury, risk of injury to others, or suicidal thoughts.(2)Providing such support in a culturally competent manner, including to students who—(A)are from diverse backgrounds; or(B)identify with groups associated with a higher risk of bullying, abuse, and suicide, such as individuals who are LGBTQ or have disabilities.(3)Coordinating with—(A)other mental health crisis lines;(B)State and local mental health agencies and providers, local educational agencies, school administrators, and community-based health service providers; and(C)in cases of neglect and abuse, State and local family service agencies.(4)Ensuring that—(A)activities funded through the grant are conducted in accordance with all applicable Federal and State privacy standards; and(B)health care information collected through such activities will be maintained in a secure manner.(5)Developing a disaster recovery plan and redundancy measures to ensure continuous technical operations.(e)Other allowable usesA recipient of a grant under subsection (a)(1) may choose to use the grant for any of the following:(1)Supporting forms of communication in addition to those specified in subsection (d)(1), such as online forms and an email account.(2)In addition to coordinating with the entities specified in subsection (d)(3), coordinating with nonprofit organizations and institutions of higher education.(3)Developing educational curricula that schools may choose to offer, in conjunction with the helpline funded through the grant, to remove the stigma of mental illness, prevent bullying, prevent domestic violence, prevent suicide, or otherwise address student mental health and safety.(4)Promoting activities to encourage students to use of the helpline funded through the grant.(5)Collecting and analyzing data on the use of the helpline funded through the grant to improve and adjust services offered through the helpline.(6)Providing support in multiple languages in areas with a high concentration of multiple language speakers.(7)Developing, in accordance with best practices and guidelines of the Substance Abuse and Mental Health Services Administration for behavioral health crisis care, protocols and training for identifying and responding to students who present an imminent risk of harming themselves or others.(8)Providing training, technology, and personnel necessary to comply with the HIPAA privacy regulations or other relevant privacy standards.(9)Coordinating and sharing best practices with other student mental health and safety helplines, including other helplines funded pursuant to this section.(10)Sharing personnel (such as crisis counselors), services (such as technology and data management services), and other resources deemed appropriate by the Secretary with other mental health and safety helplines that—(A)are operated by the recipient of the grant; or(B)are operated by another entity and funded through the Substance Abuse and Mental Health Services Administration.(f)Period of a grantThe period of a grant under subsection (a)(1) shall be not less than 5 years.(g)Subgrants and contracts(1)AuthorizationA recipient of a grant under subsection (a)(1) may award subgrants and enter into contracts to carry out activities funded through the grant.(2)Eligible subgrantees and contractorsTo be eligible to receive a subgrant or contract under paragraph (1), an entity shall be—(A)a local educational agency;(B)an institution of higher education;(C)a nonprofit organization;(D)a for-profit organization that provides—(i)website or data management services;(ii)specialized staff trained in crisis intervention to answer incoming messages; or(iii)other products or services deemed by the Secretary to be appropriate for establishing or maintaining a helpline funded under subsection (a)(1);(E)a school; or(F)another type of entity deemed by the Secretary to be appropriate for subgrants or contracts under paragraph (1).(3)AccreditationTo be eligible to receive a subgrant or contract under paragraph (1) for specialized staff trained in crisis intervention to answer incoming messages, an entity shall be accredited by a nationally recognized accreditation entity that applies current evidence-based practices related to mental and behavioral health.(4)PriorityIn awarding subgrants and contracts under paragraph (1), a recipient of a grant under subsection (a)(1) shall give priority to eligible entities that—(A)retain a licensed mental health care practitioner on staff; and(B)participate in the network the National Suicide Prevention Lifeline.(h)Reporting(1)Annual reports to CongressEach fiscal year for which grants are awarded under subsection (a)(1) or (a)(2), the Secretary shall—(A)study the results of the grants; and(B)submit to the Congress a report on such results, including—(i)an evaluation of the outcomes of the programs under subsections (a)(1) and (a)(2);(ii)a summary of activities carried out with grants under subsections (a)(1) and (a)(2) and the results achieved through those activities;(iii)to the extent practicable, the demographics of students served and nature of messages received through grants under subsections (a)(1) and (a)(2); and(iv)in the case of grants under subsection (a)(2), an analysis of changes in the outcomes, activities, demographics, and nature of messages described in clauses (i), (ii), and (iii) as a result of transitioning helplines to different agencies or subdivisions.(2)Report on feasibility of a national student helplineNot later than 1 year after the date of enactment of the Student Mental Health Helpline Act of 2021, the Secretary, in consultation with the Secretary of Education and the Chair of the Federal Communications Commission, shall publish a report on—(A)the feasibility of making a student mental health and safety helpline nationally available;(B)how to successfully integrate the helplines of States and other entities into a consolidated national student mental health and safety helpline; and(C)the feasibility and potential benefits and drawbacks of adding a student-specific capability to the National Suicide Prevention Lifeline.(i)DefinitionsIn this section:(1)The term HIPAA privacy regulations means the Federal regulations (concerning the privacy of individually identifiable health information) promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).(2)The terms Indian Tribe and Tribal organization have the meanings given to such terms in section 4 of the Indian Self-Determination and Education Assistance Act.(3)The term institution of higher education has the meaning given to such term in section 101 of the Higher Education Act of 1965.(4)The term local educational agency has the meaning given to such term in section 8101 of the Elementary and Secondary Education Act of 1965.(5)The term State includes the District of Columbia and each territory or commonwealth of the United States.(j)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $55,000,000 for each of fiscal years 2022 through 2032..